234 S.W.3d 555 (2007)
STATE of Missouri, Respondent,
v.
Javonty R. STEWARD, Appellant.
No. WD 66481.
Missouri Court of Appeals, Western District.
August 14, 2007.
Motion for Rehearing and/or Transfer Denied September 25, 2007.
Application for Transfer Denied October 30, 2007.
S. Kate Webber, Appellate Public Defender, Jefferson City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, P.J., PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 25, 2007.

Order
PER CURIAM.
Javonty Steward appeals his convictions for two counts of first-degree murder, two counts of armed criminal action, one count of kidnapping, and one count of first-degree burglary.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).